955 F.2d 40
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Alfonza Leonard ARTIS, Sr., Petitioner.
No. 92-8002.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 19, 1992.

On Petition for Writ of Mandamus.
Alfonza Leonard Artis, Sr., petitioner pro se.
PETITION DENIED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Alfonza Leonard Artis, a Virginia prisoner, filed this petition for a writ of mandamus contending that the magistrate judge's action on preliminary matters in his 28 U.S.C. § 2254 (1988) petition violated Article III of the Constitution because Artis expressly declined to consent to the magistrate judge's jurisdiction under 28 U.S.C.A. § 636(c) (West Supp.1991).   He has also moved for expedited consideration.   Artis sought an order directing that the magistrate judge's order be rescinded and that all other orders arising out of his case be entered by an Article III judge.   However, magistrate judges may act on preliminary, nondispositive matters without the consent of the parties pursuant to 28 U.S.C. § 636(b)(1) (1988).


2
Because delegation of preliminary matters to the magistrate judge does not violate Article III, we deny the petition.   See Mathews v. Weber, 423 U.S. 261 (1976);  Orpiano v. Johnson, 687 F.2d 44 (4th Cir.1982).   Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid in the decisional process.


3
PETITION DENIED.